Case 3:16-cv-08483-PGS-TJB Document 103 Filed 07/24/19 Page 1 of 1 PageID: 2214

                            UNITED STATES DISTRICT COURT
                             for the District of New Jersey [LIVE]
                                          Trenton, NJ


   HERITAGE PHARMACEUTICALS
   INC.
                                                Plaintiff,
   v.                                                        Case No.:
                                                             3:16−cv−08483−PGS−TJB
                                                             Judge Peter G. Sheridan
   JEFFREY A. GLAZER, et al.
                                                Defendant.

            60 DAY ORDER ADMINISTRATIVELY TERMINATING ACTION


        It having been reported to the Court that the above−captioned action has been settled,
        IT IS on this 24th day of July, 2019,
       ORDERED that this action and any pending motions are hereby administratively
   terminated; and it is further
      ORDERED that this shall not constitute a dismissal Order under the Federal Rules of
   Civil Procedure; and it is further
       ORDERED that within 60 days after entry of this Order (or such additional period
   authorized by the Court), the parties shall file all papers necessary to dismiss this action
   under the Federal Rules of Civil Procedure or, if settlement cannot be consummated,
   request that the action be reopened; and it is further
       ORDERED that, absent receipt from the parties of dismissal papers or a request to
   reopen the action within the 60−day period, the Court shall dismiss this action, without
   further notice, with prejudice and without costs.




                        /s/ Peter G. Sheridan
                        ____________________________________________________
                        PETER G. SHERIDAN United States District Judge
